Citation Nr: 0916883	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-10 703	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, 
including as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for parathyroid cancer, 
including as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for saliva duct cancer, 
including as secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to April 1969.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The medical evidence of record raises a claim of entitlement 
to service connection for a psychiatric disorder, variously 
diagnosed.  The Board refers this matter to the RO for 
appropriate action.

Below, the Board reopens the claim of entitlement to service 
connection for a back disorder, then discusses that claim on 
its merits in the REMAND section of this decision, and 
REMANDS that claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.     

2.  The Veteran does not currently have thyroid cancer or 
residuals thereof.  

3.  The Veteran does not currently have parathyroid cancer or 
residuals thereof.

4.  The Veteran does not currently have saliva duct cancer or 
residuals thereof.  

5.  There is no medical evidence of record diagnosing PTSD.

6.  In a rating decision dated February 1970, the RO denied 
the Veteran's claim of entitlement to service connection for 
a back disorder.

7.  The RO notified the Veteran of the February 1970 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.

8.  The evidence received since February 1970 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder and raises a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).

2.  Parathyroid cancer was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).

3.  Saliva duct cancer was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.304 (2008).

5.  The February 1970 rating decision, in which the RO denied 
the Veteran's claim of entitlement to service connection for 
a back disorder, is final.  38 U.S.C. § 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

6.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims for 
service connection such that the Board's decision to proceed 
in adjudicating those claims does not prejudice the Veteran 
in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  With regard to the claim to 
reopen, the RO provided the Veteran inadequate notice; 
however, given the favorable disposition of that claim, 
discussed below, the Veteran is also not prejudiced by the 
Board's decision to proceed in deciding that claim.  Id.

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letter dated July 2004, before initially deciding 
that claim in a rating decision dated December 2004.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
December 2004 and March 2006, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
informed him of the evidence necessary to support those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  In addition, the RO identified 
the evidence it had received in support of the Veteran's 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was his responsibility to ensure VA's receipt of all 
requested evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the Veteran to send to VA all requested 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service personnel and treatment records, post-
service treatment records, and information from SSA.  The 
Veteran does not now assert that there are any other 
outstanding, pertinent records that need to be obtained in 
support of his claims.

The RO did not conduct medical inquiry in support of the 
Veteran's claims; however, pertinent law and regulations do 
not mandate that such action be taken.  As explained below, 
in this case, there is no competent lay or medical evidence 
of record establishing that the Veteran has the claimed 
disabilities.  It would thus be futile to obtain a medical 
opinion addressing any possible relationship between the 
claimed disabilities and the Veteran's active service.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran claims that he is entitled to service connection 
for thyroid, parathyroid and saliva duct cancer, and PTSD 
because he developed these cancers and psychiatric disorder 
in service secondary to exposure to Agent Orange, nerve gas 
and biological agents, and various stressors.  Allegedly, 
during Fall 1956 while stationed in Norman, Oklahoma, the 
Veteran broke his right femur in an aircraft crash, which 
killed all others involved.  As well, in other states, he 
participated in testing that involved gas and nerve agents 
(Project Shad) and was a subject in Space Program, which 
involved participating in underwater moon suit escapes and 
explosive decompressions, riding exploding rocket sleds, and 
shutting down nuclear reactors.  

The Veteran contends that, thereafter, while on a ship during 
the Vietnam era, he flew over and visited land there, during 
which time shrapnel injured his neck, he was saturated with 
Agent Orange and was exposed to ionizing radiation.  The 
latter allegedly occurred when he was testing radiofrequency 
energy in an aircraft and the pipes on board melted down, 
necessitating the scrapping of the aircraft in the ocean, and 
when firing live ordinance in ionizing radiation fields.  
Allegedly, the Veteran did not receive a Purple Heart for his 
shrapnel injury because service personnel did not issue him a 
weapon before he flew over Vietnam.  

The Veteran further contends that, in 1968, while receiving 
treatment for the shrapnel wound, physicians discovered the 
aforementioned cancers.  The Veteran then underwent surgery, 
or more specifically, the removal of the tumors.  He asserts 
that, thereafter, in California, he experienced radiation 
sickness after a nuclear accident occurred, lost 70 pounds 
and suffered repeated rapes by a Master at Arms.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, a 
claimant must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

Service connection may be presumed for certain conditions, 
including malignant tumors, if it is shown that the claimant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, when such 
condition becomes manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (holding that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to a presumption of herbicide 
exposure constitutes a permissible interpretation of 38 
U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2008).

Service connection for a disability claimed as attributable 
to in-service exposure to ionizing radiation can be 
established if: (1) the veteran qualifies as a radiation-
exposed veteran who suffered from an enumerated disorder for 
which service connection may be presumed in accordance with 
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2008); (2) the claimed disorder is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2008) and 
sufficient radiation exposure is shown; or (3) where it is 
established by competent medical evidence that a chronic 
disorder diagnosed after discharge is the result of in-
service exposure to ionizing radiation.  A "radiation-exposed 
veteran" is a veteran who, while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3) (2008).  In-service radiation risk activities 
identified in 38 C.F.R. § 3.309 involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, exposure to ionizing radiation as a prisoner 
of war in Japan or as a member of the United States 
Occupation Forces in Hiroshima or Nagasaki during the period 
beginning on August 6, 1945 and ending on July 1, 1946, or 
occupational exposure.

The radiogenic diseases found to be specific to radiation-
exposed veterans under 38 C.F.R. §§ 3.311(b)(2) include: all 
forms of leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.

In a case in which a claim is based on the existence of a 
disorder that does not qualify as a radiogenic disease, VA 
must nevertheless consider the claim provided that the 
claimant has cited competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4); see also Combee v. Brown, 34 F.3d 1039 
(1994).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's service treatment and personnel 
records and information from the National Personnel Records 
Center and the Defense Threat Reduction Agency do not verify 
the Veteran's alleged exposure to Agent Orange, nerve gas and 
biological agents or the occurrence of the reported 
stressors.  These records and information also do not rule 
out the Veteran's exposure to Agent Orange or the occurrence 
of a few of the alleged stressors, but, for the reasons that 
follow, the Board need not determine definitively whether the 
Agent Orange exposure or the few stressors occurred as 
alleged.  



1.  Cancers

According to the Veteran's service treatment records, some of 
which are dated in 1968, during service, the Veteran was not 
diagnosed with, and did not undergo surgery for, cancer of 
any type.    

Following discharge, in 1969, 1976 and 1985, the Veteran 
filed claims for service connection for multiple 
disabilities, but never mentioned cancer of any type.  As 
well, he received treatment for multiple medical conditions 
and underwent VA examinations in conjunction with the claims 
for service connection and, again, never mentioned cancer 
when reporting his medical history.  

In September 1993, the Veteran underwent examinations for the 
Agent Orange and ionizing radiation registries.  During these 
examinations, the Veteran reported multiple disabilities, but 
never mentioned cancer of any type.  Rather, he first 
reported a history of one of the cancers at issue in 2003.  
In response, a physician ordered an ultrasound of the 
Veteran's thyroid, which contradicted his reported medical 
history and revealed the presence of right and left thyroid 
lobes.  The Veteran then corrected himself and reported that 
the cancer was not in the thyroid, but rather, in the 
salivary gland.  

Since March 2004, one month before the Veteran filed a claim 
for service connection for cancer of the thyroid, parathyroid 
and saliva duct, the Veteran has consistently reported a 
history of all these cancers and the removal thereof.  During 
this time period, medical professionals questioned the 
Veteran's reported medical history and credibility in general 
and noted extensive psychological difficulties, which might 
interfere with his ability to provide an accurate medical 
history.  No medical professional confirmed the reported 
history, diagnosed any of the cancers at issue, or noted 
residuals of those cancers.   

The Veteran's assertions represent the only evidence of 
record establishing that the Veteran has thyroid, parathyroid 
and saliva duct cancer or residuals thereof.  Such assertions 
may not be considered competent evidence of a current 
disability, however, as the record does not reflect that the 
Veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition or provide an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (holding that a layperson is competent 
to identify a simple condition like a broken leg, not a form 
of cancer).  

In light of the foregoing, the Board finds that the Veteran 
does not currently have thyroid, parathyroid and saliva duct 
cancer or residuals thereof.  Based on this finding, the 
Board concludes that the cancers were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  These claims are not in relative equipoise; 
therefore, the Veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claims, the doctrine of 
reasonable doubt is not for application and the claims must 
be denied.

2.  PTSD

In this case, the evidence of record fails to satisfy the 
first element of a PTSD claim under 38 C.F.R. § 3.304(f) 
because it does not include a competent diagnosis of PTSD.  

According to the Veteran's service treatment records, during 
service, the Veteran was not diagnosed with PTSD.  He did, 
however, complain of tension and anxiety and during a 
hospitalization for an unrelated condition in February 1969, 
a physician noted that that Veteran had several apparent 
psychological problems.  The Veteran's service personnel 
records confirm behavioral difficulties and mental health 
problems.  

Since discharge, the Veteran has continued to report mental 
health problems and medical professionals have noted 
psychological difficulties.  They have attributed these 
difficulties to variously diagnosed psychiatric disorders, 
not including PTSD.  This is so despite the fact that the 
Veteran reported a history of PTSD on multiple occasions.  

The Veteran, who studied psychology in college, is competent 
to provide certain facts regarding his mental health.  For 
instance, during post-service treatment visits, he indicated 
that he had certain psychiatric symptoms, including 
depression and mania, which he attributed to various self-
diagnosed neuroses, not including PTSD.  In response, medical 
professionals with more extensive expertise attributed the 
Veteran's symptoms to psychiatric disorders other than PTSD.  
The Board thus finds the Veteran's reported history of PTSD, 
alone and without confirmation from one of these 
professionals, incompetent to establish the existence of such 
a disorder. 

In the absence of competent evidence diagnosing PTSD, the 
Board concludes that PTSD was not incurred in or aggravated 
by active service.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD, the doctrine is not for 
application and the claim must be denied.

B.  Claim to Reopen

The RO previously denied the Veteran's claim of entitlement 
to service connection for a back disorder in a rating 
decision dated in February 1970.  The RO denied the claim 
based on three findings: (1) the Veteran received treatment 
in service for back complaints, which medical professionals 
did not attribute to a particular back diagnosis; (2) there 
was no evidence of an independent back disorder on VA 
examination; and (3) the VA examiner noted that the reported 
back pain was related to the Veteran's service-connected 
prostatitis.  In deciding the claim, the RO considered the 
Veteran's service and post-service treatment records and VA 
examination reports.  

The RO notified the Veteran of the February 1970 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.  
The February 1970 rating decision is thus final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

The Veteran filed a claim to reopen the previously denied 
claim of entitlement to service connection for a back 
disorder in April 2004.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's February 1970 rating decision includes the 
Veteran's service personnel records and written statements, 
post-service treatment records, information from SSA and the 
service department, and written statements of the Veteran's 
representative.  This evidence is new.  It was not previously 
submitted to agency decisionmakers and is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial.  

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for the back disorder and raises a 
reasonable possibility of substantiating that claim.  
Specifically, post-service treatment records and June 1975 
comments of a private physician establish that the Veteran 
has a back disorder that is independent from, and unrelated 
to, his service-connected prostatitis.  The lack of such 
evidence formed the basis of the RO's previous denial of the 
Veteran's claim of entitlement to service connection for a 
back disorder.

Having determined that new and material evidence has been 
received, the Board may reopen the claim.  The Board may not, 
however, decide it on its merits because, as explained below, 
VA has not yet satisfied its duty to assist the Veteran in 
the development of the claim under the VCAA.


ORDER

Service connection for thyroid cancer, including as secondary 
to exposure to ionizing radiation, is denied.

Service connection for parathyroid cancer, including as 
secondary to exposure to ionizing radiation, is denied.

Service connection for saliva duct cancer, including as 
secondary to exposure to ionizing radiation, is denied.

Service connection for PTSD is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened and, to this extent only, granted.  




REMAND

The Veteran claims entitlement to service connection for a 
back disorder.  Additional action is necessary before the 
Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating it would prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claim for service connection 
for 
a 
bac
k 
dis
ord
er 
is
necessary.  Service and post-service treatment records 
est
abl
ish 
tha
t, 
on 
mul
tip
le
occasions during service, the Veteran received treatment for 
bac
k 
com
pla
int
s 
and
,
since discharge, has continued to receive treatment for back 
com
pla
int
s.  
The
RO has service connected the Veteran for prostatitis with 
sec
ond
ary 
low
backache.  It did so in 1970 on the basis that, although the 
Vet
era
n 
had 
bac
k 
pai
n,
there was no evidence that he had an independent back 
dis
ord
er 
tha
t 
was 
unr
ela
ted
to the prostatitis.  Post-service treatment records now 
sug
ges
t 
tha
t 
the 
Vet
era
n
has such a disorder that manifests as multiple symptoms, not 
jus
t 
pai
n.  
To 
dat
e, 
the
RO has not obtained a medical opinion discussing whether this 
dis
ord
er 
is 
rel
ate
d 
to
the Veteran's documented in-service back problems.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for a back 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any back disorder shown 
to exist, which is unrelated to the 
Veteran's prostatitis; 

b) offer an opinion as to whether 
such disorder is at least as likely 
as not related to the Veteran's 
active service, including documented 
in-service back problems; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


